Citation Nr: 0721334	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-30 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of injury to 
the left ankle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Chronic residuals of a left ankle injury were not shown 
in service, and the current left ankle condition was not 
caused by any incident of service.


CONCLUSION OF LAW

Residuals of a left ankle injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records, hearing testimony, Social Security records, and VA 
examination reports.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and submitted several medical opinions in 
favor of his claim.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate disability rating or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Required is a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
In order for service connection to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Although the veteran was diagnosed with a left ankle injury 
in service after stepping off the barracks steps and twisting 
the left ankle in February 1964 and spraining the same ankle 
while in the field in May 1964, there is no evidence of a 
chronic left ankle problem in service.  The service medical 
record from February 1964 indicates that there was an x-ray 
ordered with no findings reported concerning a fracture or 
other abnormality.  The x-ray from the May 1964 event states 
that noted what appeared to be a calcific collection in the 
distal portion of the innerosseous membrane consistent with 
old trauma.  There was no evidence of recent trauma.  In the 
December 1965 separation examination report, there were no 
complaints of problems with the ankles and the examination 
noted no abnormalities.      

Following service, the Board notes that the veteran worked 
for over thirty years installing telephone equipment.  
Private medical records reveal the veteran first sought 
treatment for an ankle problem in 1997, over thirty years 
after the veteran's discharge from service.  There is no 
indication of ankle problems until the 1997 injury which 
resulted in a ruptured tendon.  The veteran had surgical 
repair to the tendon in 1998.  Extensive medical records from 
that time show no mention of the in-service injuries, nor do 
the Social Security records.

There are two conflicting medical opinions pertaining to the 
etiology of the current left ankle disability in the file: 
one from a private physician (Dr. A) and one from the VA 
medical examiner.  In this regard, the Board observes its 
duty to assess the credibility and weight to be given to the 
evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds 
the opinion of the VA examiner to be more probative as he had 
an opportunity to review the veteran's claims file, including 
the opinion of the private physician, and provided a 
rationale for his opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
clinical data or other rationale to support his opinion); see 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion 
that is based on review of the medical evidence is more 
probative than an opinion that is based on the veteran's 
reported history).

The veteran elicited a medical opinion from Dr. A.  There are 
three versions of this medical opinion found in the veteran's 
file.  The first is dated January 2004 in which he notes the 
veteran is treated for chronic arthritis and rheumatoid 
arthritis.  The veteran reported a history of injuring his 
ankles "in 1963 when he twisted his right ankle coming down 
the stairs."  A revised version of the medical opinion dated 
the same day is presented with the left ankle discussed where 
the right ankle had been.  The third opinion from Dr. A 
states, "I feel that this ankle injury in 1964, while in the 
service, exacerbated his arthritic condition in his foot and 
ankle."  The doctor does not discuss the veteran's medical 
history, including injury and resultant surgery to his left 
ankle beginning in 1997.  In fact, all of Dr. A's medical 
opinions are conclusary in language with no rationale cited.  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993) (medical 
opinion with general conclusions based on history furnished 
by appellant, unsupported by clinical evidence, and which 
does not account for the possible effects of post service 
injuries is inadequate).  As Dr. A's opinion provided no 
rationale, did not include review of historical records, and 
made no reference to the significant post-service injury, it 
is entitled to little probative weight.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

Conversely, the VA examiner who examined the veteran in July 
2004 indicated that he reviewed the claims file, and he 
discussed the veteran's medical history at length.  He also 
noted the post service injury and surgical repair.  
Additionally, he conducted a physical examination and 
reviewed prior and current x-rays.  Following review of the 
claims file and examination of the veteran, the physician 
opined that it is less likely as not that the current left 
ankle arthritis is secondary to the in-service left ankle 
injury.  He noted the post service evidence shows chronic 
synovitis and degenerative arthritis of both 
metatarsophalangeal joints, which are unrelated to the left 
ankle injury in service, and that there was sufficient trauma 
to the left ankle in 1997 to warrant corrective surgery.  As 
this opinion was provided after review of the file and 
examination of the veteran, and provides a rationale for the 
opinion, the Board finds this opinion to be entitled to great 
probative weight.

After review of all of the evidence, the Board finds that the 
veteran's current left ankle condition was not incurred in or 
caused by service, and there is no evidence of arthritis 
within one year following discharge from service.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for residuals of a left ankle injury.  

The Board acknowledges the veteran's contentions that current 
left ankle condition is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for residuals of injury to 
the left ankle is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


